 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10 STRIKE 3 HOLDINGS, LLC,                                  Case Number: 2:18-cv-01856-KJD-VCF
11                         Plaintiff,
                                                             ORDER ON PLAINTIFF’S EX-PARTE
12 vs.                                                       APPLICATION FOR EXTENSION OF
13 JOHN DOE subscriber assigned IP address                       TIME WITHIN WHICH TO
   76.4.240.91,                                                   EFFECTUATE SERVICE
14                                                              ON JOHN DOE DEFENDANT
                     Defendant.
15

16

17         THIS CAUSE came before the Court upon Plaintiff’s ex-parte application for entry of

18 an Order extending the time within which to effectuate service on John Doe Defendant with a

19 summons and Complaint, and the Court being duly advised in the premises does hereby:

20         ORDER AND ADJUDGE: Plaintiff’s application is granted. Plaintiff shall have until

21 February 22, 2019 to effectuate service of a summons and Complaint on Defendant.

22

23                                                   IT IS SO ORDERED.

24
                                                     _______________________________
25                                                   UNITED STATES MAGISTRATE JUDGE
26                                                          1-9-2019
                                                     DATED:_____________________________
27

28
                                                        1

             [Proposed] Order on Plaintiff’s Ex-Parte Application for Extension of Time Within Which to
                                     Effectuate Service on John Doe Defendant
